DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on April 9, 2021 has been entered. The claims pending in this application are claims 2, 5-7, and 10-12. The objections/rejections not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on April 9, 2021. Claims 2, 5-7, and 10-12 will be examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 5-7, and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freije et al., (US 2009/0137415 A1, published on May 28, 2009) in view of Reddy et al., (US 2006/0292559 A1, published on December 28, 2006), Stone (US Patent No. 5,512,436, published on April 30, 1996), Su et al., (US 2005/0164236A1, published on July 28, 2005) and Gryaznov et al., (US Patent No. 5,684,143, published on November 4, 1997). 
Regarding claims 2, 5, and 12, Freije et al., teach obtaining an RNA sample (ie., total RNA) from a biological source, said RNA sample containing 18S rRNA; mixing said RNA sample with one or more RNA subtractive hybridization probes, thereby forming a mixture comprising the RNA sample and the one or more RNA subtractive hybridization probes, wherein the RNA subtractive hybridization probes comprise an affinity label (ie., biotin), and wherein one or more the RNA subtractive hybridization probes hybridize to two or more discontinuous regions of 18S rRNA in the RNA sample (ie., hybridizes with one or more probes of the plurality, see paragraphs [0022] and [0023] and Figure 2A); incubating the mixture under conditions effective to allow hybridization of the one or more RNA subtractive hybridization probes with the 18S rRNA in the RNA sample, thereby forming a hybridized complex comprising the one or more RNA subtractive hybridization probes and the 18S rRNA; facilitating association of the hybridized complex with a solid support by incubating the hybridized complex with the solid support (ie., the strepavidin-coated beads) in a reaction composition (ie., by biotin-strepavidin interaction), thereby forming a complex comprising the hybridized complex and the solid support, wherein the affinity label (ie., biotin) in the hybridized complex specifically binds to an affinity label recognition molecule (ie., strepavidin) attached to the solid support; and removing the 18S rRNA from the RNA sample by removing the complex comprising the hybridized complex and the solid support from the reaction composition (ie., precipitating 18S rRNA using the strepavidin-coated beads) as recited in claim 2, further comprising recovering RNA remaining in the reaction composition after the removing step (ie., transferring the supernatant after the beads are precipitated using a magnet) as recited in claim 5, and the one or more of RNA subtractive hybridization probes are single-stranded RNA probes (ie., tagged RNA oligonucleotides) as recited in claim 12 (see paragraphs [0007] to [0012], [0014], [0019], [0022] to [0025], [0028], [0052], and [0055] to [0057], Figure 2A, and claims 1-11). 
	Regarding claim 6, since one or more 18S oligonucleotide probes taught by Freije et al., (eg., see Figure 2A and paragraphs [0024] and [0068]) can come from a 788 region of a 18S rRNA, Freije et al., disclose that one of the one or more RNA subtractive hybridization probes are derived from a 788 bp region of 18S rRNA.
Regarding claims 7, 10, and 11, Freije et al., teach obtaining an RNA sample (ie., total RNA) from a biological source; mixing said RNA sample with one or more RNA subtractive hybridization probes, thereby forming a mixture comprising the RNA sample and the one or more RNA subtractive hybridization probes, wherein the one or more RNA subtractive hybridization probes comprise an affinity label (ie., biotin) and wherein the one or more of the RNA subtractive hybridization probes hybridize to two or more discontinuous regions of 18S rRNA in the RNA sample (ie., hybridizes with one or more probes of the plurality, see paragraphs [0022] and [0023] and Figure 2A); incubating the mixture under conditions effective to allow hybridization of the one or more RNA subtractive hybridization probes with the 18S rRNA in the RNA sample, thereby forming a hybridized complex comprising the one or more RNA subtractive hybridization probes and the 18S rRNA; facilitating association of the hybridized complex with a solid support by incubating the hybridized complex with the solid support (ie., the strepavidin-coated beads) in a reaction composition (ie., by biotin-strepavidin interaction), thereby forming a complex comprising a hybridized complex and the solid support, wherein the affinity label (ie., biotin) in the hybridized complex specifically binds to an affinity label recognition molecule (ie., strepavidin) attached to the solid support; and removing the 18S rRNA from the RNA sample by removing the complex comprising the hybridized complex and the solid support from the reaction composition (ie., precipitating 18S rRNA using the strepavidin-coated beads and transferring the supernatant after the beads are precipitated using a magnet) as recited in claim 7 wherein the RNA sample comprises a mixture of RNA 
from eukaryotic and prokaryotic cells (ie., the sample comprises 28S, 18S, 5.8S, 5S, 16S, and 12S rRNAs or fragments thereof wherein 16S rRNA is only present in prokaryotic cells such as bacteria) as recited in claim 10, and the one or more of RNA subtractive hybridization probes are single-stranded RNA probes (ie., tagged RNA oligonucleotides) as recited in claim 11 (see paragraphs [0007] to [0012], [0014], [0019], [0022] to [0025], [0028], [0052], and [0055] to [0057], Figure 2A, and claims 1-11). 
Freije et al., do not disclose that the reaction composition consists of: polyethylene glycol at a concentration of between about 2% and 25%, magnesium ions at a concentration of between about 3 mM. and 30 mM, and sodium chloride at a concentration of about 150 mM as recited in claims 2 and 7.  However, Freije et al., teach that the reaction composition can be any suitable hybridization buffer to promote the annealing of the oligonucleotide to the rRNA fragments, including buffers containing 150 mM NaCl (see paragraphs [0031] and [0057]). 
Reddy et al., teach that “[I]n general, as is well known in the art, the presence of a salt (e.g., NaCl, KCl, NH4Cl, quaternary ammonium salts, etc.) at a concentration of about 0.1 M to about 3M is preferred to facilitate hybridization” (see paragraph [0130]). 
Stone teaches that polyethylene glycol is a hybridization rate enhancer and preferred concentrations of polyethylene glycol are 1 to 25%, particularly 5 to 10% (see column 3, lines 54-58). 
Su et al., teach that “the hybridization buffer will typically include magnesium ions for stabilization of the highly negatively charged DNA molecules” (see paragraph [0076]). 
Gryaznov et al., teach that an exemplary hybridization buffer comprises the following reagents: 100-150 mM NaCl, 10 mM MgCl2, and 10 mM Tris-HCl (pH 7.0) (see column 8, first paragraph). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 2 and 7 wherein the reaction composition consists of: polyethylene glycol at a concentration of between about 2% and 25%, magnesium ions at a concentration of between about 3 mM and 30 mM, and sodium chloride at a concentration of about 150 mM in view of the prior arts of Freije et al., Reddy et al., Stone, Su et al., and Gryaznov et al..  One having ordinary skill in the art would have been motivated to do so because Freije et al., have suggested that the reaction composition can be any suitable hybridization buffer to promote the annealing of the oligonucleotide to the rRNA fragments, including buffers containing 150 mM NaCl (see paragraphs [0031] and [0057]), Reddy et al., have shown that “[I]n general, as is well known in the art, the presence of a salt (e.g., NaCl, KCl, NH4Cl, quaternary ammonium salts, etc.) at a concentration of about 0.1 M to about 3M is preferred to facilitate hybridization” (see paragraph [0130]), Stone has shown that polyethylene glycol is a hybridization rate enhancer and preferred concentrations of polyethylene glycol are 1 to 25%, particularly 5 to 10% (see column 3, lines 54-58), Su et al., have suggested that “the hybridization buffer will typically include magnesium ions for stabilization of the highly negatively charged DNA molecules” (see paragraph [0076]), and Gryaznov et al., have shown that an exemplary hybridization buffer comprises the following reagents: 100-150 mM NaCl, 10 mM MgCl2, and 10 mM Tris-HCl (pH 7.0) (see column 8, first paragraph). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 2 and 7 by including 5% to 10% polyethylene glycol, 10 mM MgCl2, and 150 mM NaCl in the reaction composition recited in claim 2  or 7 in order to facilitate hybridization of the hybridized complex with a solid support
by using a proper concentration of NaCl, enhancing the hybridization rate, and stabilizing the highly negatively charged RNA molecules. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art,  it is not inventive, in the absence of an unexpected result,  to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claims 2-12 have been considered but are moot because the new ground of rejection does not rely on recent arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	No claim is allowed.  
7. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 29, 2021